DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/01/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21 and 31,
 	Deng teaches a method, comprising:
 	receiving, by a device, a Flexible Ethernet (FlexE) frame comprising an operations, administration, and maintenance (OAM) block of data; (para [0045]).
 	determining, by the device, that a second device receiving the FlexE frame lacks capability to forward the OAM block of data, wherein the second device is a subsequent node in ta transmission path of the FlexE frame; (para [0043]).
	transmitting, by the device, the modified FlexE frame to the second device lacking capability to forward the OAM block of data; and (para [0046]).

 	Kochler teaches transmitting, by the device to a third device via a secondary transmission path not including the second device, the OAM block of data, (col 5 line 9-14)
 	wherein the third device receives the FlexE frame including the inserted idle block from the second device, and
 	wherein the third device inserts the extracted OAM block of data received via the secondary transmission path into the modified FlexE frame received from the second device. (col 6 line 54-59).

 	The prior art of record do not teach “extracting, by the device, the OAM block of data, responsive to the determination that the second device receiving the FlexE frame lacks capability to forward the OAM block of data;
 	inserting, by the device, an idle block in place of the OAM block of data within the FlexE frame;
 	transmitting, by the device, the FlexE frame including the inserted idle block to the second device lacking capability to forward the OAM block of data; and
 	transmitting, by the device to a third device via a secondary transmission path, the extracted OAM block of data”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        


/JASON E MATTIS/Primary Examiner, Art Unit 2461